Casey, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate at Great Meadow Correctional Facility in Washington County, contends that the determination rendered in a disciplinary proceeding must be annulled because the Hearing Officer failed to review certain documents which could have corroborated petitioner’s claim that he was in his cell when the incident was alleged to have occurred. Inasmuch as petitioner failed to request the documents at the hearing, the Hearing Officer was not obligated to investigate the matter and obtain evidence for petitioner before rendering a decision (see, Matter of Cruz v Amico, 186 AD2d 841). We also reject petitioner’s claim of error in the administrative appeal process, particularly since the determination is supported by substantial evidence in the record. The determination should be confirmed.
*753Mikoll, J. P., Yesawich Jr. and Mercare, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.